Case: 14-15296   Date Filed: 06/15/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15296
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 0:01-cr-06242-WPD-1



UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,


                                  versus


BILLY CLEVELAND,
                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 15, 2015)

Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15296     Date Filed: 06/15/2015   Page: 2 of 2


      Billy Cleveland appeals pro se the denial of his motion for a sentence

reduction. 18 U.S.C. § 3582(c)(2). Cleveland based his motion on Amendment 782

to the Sentencing Guidelines. We affirm.

      The district court did not err when it denied Cleveland’s motion for a

reduction of his sentence. Cleveland, whose sentence is based on the career

offender guideline, U.S.S.G. § 4B1.1, not on the drug quantity tables, id. § 2D1.1,

is ineligible for a sentence reduction under Amendment 782. See United States v.

Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012); United States v. Moore, 541 F.3d
1323, 1327–30 (11th Cir. 2008). Cleveland challenges his classification as a career

offender, but that challenge is outside the limited scope of section 3582(c)(2). See

United States v. Bravo, 203 F.3d 778, 780–81 (11th Cir. 2000).

      We AFFIRM the denial of Cleveland’s motion to reduce.




                                           2